United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2048
Issued: July 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ August 15, 2007 merit decision, finding that she failed to file a timely occupational
disease claim and a May 19, 2008 nonmerit decision, denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s occupational disease
claim for an emotional condition on the grounds that it was not timely filed under 5 U.S.C.
§ 8122; and (2) whether the Office properly denied appellant’s request for a merit review of her
claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On February 26, 2007 appellant, then a 60-year-old manager, filed an occupational
disease claim alleging that on December 15, 2002 she first became aware of the exacerbation of
her sarcoidosis, iritis, uveitis and multiple skin lesions and post-traumatic stress disorder. On
September 20, 2006 appellant first realized that her conditions were caused by the September 11,
2001 terrorist attacks while working at the Church Street Station in downtown Manhattan. She
was exposed to fire, fume and falling debris. Appellant stated that, in the Fall of 2006, there was
newspaper coverage about a man who was in poor health due to such exposure. Articles
mentioned that people who suffered from sarcoidosis were adversely affected by the
September 11, 2001 incident. Appellant realized that her health had declined significantly since
her exposure. She discussed her condition with an attending physician who confirmed that the
September 11, 2001 incident contributed to her failing health.
In a February 26, 2007 narrative statement, appellant described her injury. On
September 11, 2001 she was stationed at the employing establishment’s Church Street Station.
After the terrorist attack of September 11, 2001, the New York City Police Department ordered
the evacuation of her building. As a manager, appellant evacuated employees and visitors from
the building and remained for 30 minutes in order to secure the facility. When she left the
building, debris was falling and glass shattered onto the street. Appellant was two blocks away
from the building when she saw the first of two towers collapse. Her extended exposure to a
polluted environment caused her sarcoidois and related iritis, uveitis and skin lesions to be
exacerbated and the development of her post-traumatic stress disorder.
In medical reports covering the period December 24, 2002 through September 28, 2004,
Dr. C. Michael Arenas Samson, an attending Board-certified ophthalmologist, stated that he had
treated appellant for uveitis associated with sarcoidosis and chronic panuveitis. In a
December 18, 2006 report, he stated that she had an autoimmune condition that was consistent
with reports of increased inflammatory disease in people associated with the September 11, 2001
terrorist attack.
In letters dated April 19, 2007, the employing establishment controverted appellant’s
claim. It contended that the evidence was insufficient to establish that she sustained an injury
while in the performance of duty. The employing establishment contended that appellant’s claim
was not timely filed as it was filed four years and five months after she first became aware of her
conditions in December 2002.
By letter dated May 2, 2007, the Office advised appellant that the evidence submitted was
insufficient to establish her claim. It addressed the additional factual and medical evidence she
needed to submit. The Office also requested that the employing establishment respond to
appellant’s allegations and provide information regarding her workplace exposure.
In a May 11, 2007 statement, Larry Goodwin, an employing establishment manager,
related that he could not confirm appellant’s activities on September 11, 2001. He was not her
supervisor at that time and her former supervisor had retired. Mr. Goodwin stated that the
Church Street Station was reopened in July 2004. Appellant returned to this station in
October 2005 on a detail assignment as a pricing and classification specialist. Mr. Goodwin

2

stated that she worked in this position until April 2006. Subsequently, appellant worked in a
detail administrative position at the Bronx Processing and Distribution Center. In a May 16,
2007 statement, Mr. Goodwin stated that she never mentioned any health issues related to the
September 11, 2001 incident.
In a May 20, 2007 letter, appellant stated that her post-traumatic stress disorder was
caused by observing people jump from the World Trade Center towers, the towers collapse,
wounded individuals bleeding and in pain from debris falling from the towers. Her condition
was also caused by hearing sirens from a multitude of emergency vehicles and emergency
personnel ordering people to run for their life and the polluted environment. Appellant’s eyes
were treated in November 2001 and she was hospitalized multiple times since 2004 for severe
skin lesions, which developed into cellulitis. She stated that she received counseling in
October 2001 due to the September 11, 2001 incident.
In a May 19, 2007 report, Ellen H. Reiner, a licensed social worker, stated that she had
been providing psychotherapy to appellant on a weekly basis since October 2001 for
post-traumatic stress disorder due to the September 11, 2001 incident. She reviewed a history
that appellant conscientiously followed police orders to evacuate all employees and visitors from
her building and secured the building after the September 11, 2001 terrorist attacks. When
appellant left the building, debris was falling from the World Trade Center towers and glass was
shattering onto the street. She witnessed the first of two towers collapse and people jumping
from windows to their death. Ms. Reiner noted appellant’s symptoms, which included inability
to sleep, recurrent severe nightmares and intrusive distressing recollections of the towers
collapsing and the loss of so many lives, emotional detachment from family, friends and
coworkers, poor concentration, irritability and intense fear and helplessness. She stated that, due
to appellant’s exposure to poor air quality and falling debris, her sarcoidosis, iritis, uveitis and
multiple skin lesions were exacerbated. Ms. Reiner opined that appellant needed to stop work to
prevent blindness and outbreaks of her sarcoidosis and skin lesions.
By decision dated August 15, 2007, the Office denied appellant’s claim. It found that her
claim for her physical injuries was timely filed under 5 U.S.C. § 8122, but the evidence was
insufficient to establish that these injuries arose out of and in the course of her employment. The
Office stated that appellant was two blocks away from her assigned-duty station when the
September 11, 2001 incident occurred. It found that her claim for an emotional condition was
not timely filed under section 8122 as she knew or reasonably should have known that her
condition was caused by her employment. The Office found that the medical evidence
established that she sought treatment for her condition in October 2001, less than two months
after the September 11, 2001 incident. It also found that her exposure to the implicated
employment factors ceased on September 11, 2001.
In a letter dated March 17, 2008, appellant requested reconsideration. She stated that as a
manager and member of the emergency evacuation team she had to search and secure the
building following the September 11, 2001 incident. After appellant left the building, she
comforted her coworkers, responded to her superiors’ orders and distributed walkie-talkies to
other managers on the street. She experienced physical and mental stress due to not knowing
when the next terrorist attack would occur as she crossed a bridge to leave Manhattan since no
public transportation was allowed to enter the city. Appellant did not want to file a claim for

3

post-traumatic stress disorder because she believed that her initial stress disorder would fade
within a short time period. In a March 25, 2008 report, Ms. Reiner reiterated the same history as
provided in her May 19, 2007 report. An award certificate and a December 24, 2001 letter from
the employing establishment recognized appellant for leadership skills that she displayed during
the evacuation of employees from her building on September 11, 2001. Excerpts from
newspapers, magazines, research studies and internet inquiries addressed health problems caused
by exposure to hazardous particles following the September 11, 2001 incident. Appellant stated
that a digital video disc prepared by the employing establishment showed her account of the
September 11, 2001 incident. In a March 12, 2008 report, Dr. Samson stated that appellant had
been under his care since December 24, 2002 for panuveitis in both eyes secondary to
sarcoidosis. He opined that the exacerbation of her condition was caused by the September 11,
2001 incident.
By letter dated April 18, 2008, the Office advised appellant that the August 15, 2007
decision denied her emotional condition claim on the grounds that it was untimely filed.
However, the denial of her physical conditions on the grounds that they were not sustained in the
performance of duty was not clear because these conditions were not specifically mentioned in
the decision. The Office stated that it would consider appellant’s request for reconsideration
regarding the denial of her emotional condition claim. It would redevelop her claim for her
physical conditions based on her March 17, 2008 statement, to be followed by a separate
decision.
By decision dated May 19, 2008, the Office denied appellant’s request for
reconsideration regarding the denial of her emotional condition claim. It found that the evidence
submitted was either duplicative in nature or was not relevant and, thus, insufficient to warrant
further merit review of its prior decision.1
LEGAL PRECEDENT -- ISSUE 1
Section 8122(a) of the Federal Employees’ Compensation Act states that “[a]n original
claim for compensation for disability or death must be filed within three years after the injury or
death.”2 Section 8122(b) provides that, in latent disability cases, the time limitation does not
begin to run until the claimant is aware or by the exercise of reasonable diligence should have
been aware of the causal relationship between the employment and the compensable disability.3
The Board has held that, if an employee continues to be exposed to injurious working conditions
after such awareness, the time limitation begins to run on the last date of this exposure.4
1

The Board notes that, on appeal, appellant has submitted new evidence. The Board may not consider evidence
for the first time on appeal which was not before the Office at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request reconsideration. 5 U.S.C.
§ 8128; 20 C.F.R. § 10.606.
2

5 U.S.C. § 8122(a).

3

Id. at § 8122(b).

4

Mitchell Murray, 53 ECAB 601 (2002); Alicia Kelly, 53 ECAB 244 (2001); see Larry E. Young, 52 ECAB 264
(2001); Garyleane A. Williams, 44 ECAB 441 (1993).

4

Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
her immediate supervisor had actual knowledge of her alleged employment-related injury within
30 days. The knowledge must be such as to put the immediate superior reasonably on notice of
her injury.5 An employee must show not only that appellant’s immediate superior knew that she
was injured, but also knew or reasonably should have known that it was an on-the-job injury.6
ANALYSIS -- ISSUE 1
Appellant claimed that she sustained an emotional condition due to the terrorist attacks
on the World Trade Center towers on September 11, 2001. The Office denied her occupational
disease claim for an emotional condition on the grounds that it was not timely filed. The Board
finds that the Office properly denied appellant’s claim on the basis that she did not file a timely
claim for an employment-related emotional condition.
The evidence establishes that appellant was aware, or by the exercise of reasonable
diligence should have been aware, of the causal relationship between her employment and the
claimed emotional condition as early as October 2001. Her May 20, 2007 letter stated that she
received counseling in October 2001 due to the September 11, 2001 incident. Appellant’s
statement is corroborated by the May 19, 2007 report from Ms. Reiner, a licensed social worker.
Since October 2001, Ms. Reiner provided psychotherapy to appellant on a weekly basis for posttraumatic stress disorder due to the September 11, 2001 incident. She reviewed a detailed
history of the development of appellant’s emotional condition including, witnessing the towers
collapse and people jumping from windows to their death.
Appellant continued to work at the employing establishment following the September 11,
2001 incident. The May 16, 2007 statement from Mr. Goodwin, an employing establishment
manager, related that the Church Street Station reopened in July 2004. He stated that appellant
returned to work at the station in October 2005 on a detail assignment. Mr. Goodwin stated that
she worked in this position until April 2006 and subsequently went to work in a detail
assignment at the Bronx Processing and Distribution Center. The Board notes that appellant has
not contended that she continued to be exposed, to the implicated employment factors after
September 11, 2001 while working at the employing establishment. Therefore, her last possible
exposure to the implicated employment factors occurred on September 11, 2001. As noted, if an
employee continues to be exposed to injurious working conditions after such awareness, the time
limitation begins to run on the last date of this exposure.7 Therefore, the Board finds that the
time limitation in appellant’s case began to run no later than September 11, 2001. Since
appellant did not file a claim until February 26, 2007, her claim was not filed within the threeyear period of limitation.

5

U.S.C. § 8122(a)(1); see also Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3) (March 1993).
6

Charlene B. Fenton, 36 ECAB 151 (1984).

7

See cases cited, supra note 4 and accompanying text.

5

Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
her immediate supervisor had actual knowledge of the injury within 30 days of her last exposure
to the implicated employment factors on September 11, 2001.8 Additionally, the claim would be
deemed timely if written notice of injury had been provided within 30 days pursuant to 5 U.S.C.
§ 8119.9 Appellant has not made any claim that she has satisfied either of these provisions.
Further, Mr. Goodwin related in a May 16, 2007 statement that appellant never mentioned any
health issues related to the September 11, 2001 incident. Therefore, the Board finds that the
exceptions to the statute have not been met and thus, appellant has failed to establish that she
filed a timely claim on February 26, 2007.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,10
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.11 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.12 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
In a March 17, 2008 letter, appellant disagreed with the Office’s August 15, 2007
decision, which found that her occupational disease claim for an emotional condition was not
timely filed under section 8122 of the Act. The relevant issue is whether she established that her
occupational disease claim was timely filed.
Appellant submitted Ms. Reiner’s March 25, 2008 report, which essentially reported the
same history regarding the development of her emotional condition as provided in her earlier
report dated May 19, 2007. Evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.13
Ms. Reiner’s March 25, 2008 report is repetitive of evidence that was previously of record and

8

Larry E. Young, supra note 4. See Federal (FECA) Procedure manual, Part 2 -- Claims, Time, Chapter 2.801.3
(March 1993).
9

5 U.S.C. § 8122(a).

10

Id. at §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or against
payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.606(b)(1)-(2).

12

Id. at § 10.607(a).

13

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

6

addressed by the Office in its prior decision and, thus, does not constitute relevant and pertinent
new evidence not previously considered by the Office.
The award certificate and the employing establishment’s December 24, 2001 letter
recognized appellant’s leadership skills that she displayed during the evacuation of employees
from her building on September 11, 2001. Newspaper and magazine excerpts, research studies
and internet inquiries addressed health problems arising from exposure to hazardous particles
following the September 11, 2001 incident. However, this evidence failed to address whether
appellant filed a timely claim for benefits pursuant to section 8122 of the Act. The Board has
held that the submission of evidence which does not address the particular issue involved in the
case does not constitute a basis for reopening the claim.14
Dr. Samson’s March 12, 2008 report stated that appellant had been under his care since
December 24, 2002 for panuveitis in both eyes secondary to sarcoidosis. He opined that the
exacerbation of her condition was caused by the September 11, 2001 incident. This evidence
does not address the issue of whether appellant timely filed a claim for an emotional condition.
Dr. Samson’s report does not constitute a basis for reopening her claim for merit review.15
In her request for reconsideration, appellant acknowledged that she did not want to file a
claim because she believed that her initial post-traumatic stress disorder would resolve within a
short time period. As noted in Gerald A. Preston,16 the requirement to file a claim within three
years is the claimant’s burden. Appellant has not advanced a relevant legal argument sufficient
to require further merit review. The Office properly denied her request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s occupational disease claim
for an emotional condition on the grounds that it was not timely filed under 5 U.S.C. § 8122.
The Board further finds that the Office properly denied her request for further merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

14

D. Wayne Avila, 57 ECAB 642 (2006).

15

Id.

16

57 ECAB 270 (2005).

7

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2008 and August 15, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

